DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolen at al. (pub. no. 20200306641).
Regarding claim 1, Kolen discloses an apparatus comprising: a memory storing a plurality of pre-recorded music stems (“The music personalization and generation system 100 may thus utilize the game information 114 to select one or more musical cues. These musical cues may be created, for example by a composer, for utilization in certain game contexts. Thus, there may be one or more musical cues associated with battling enemies, certain enemies, and so on. An example musical cue may include a motif, theme, snippet of audio, and so on, which the composer indicates is to be utilized for one or more game contexts”, [0048]); 

and a machine learning engine configured to: receive one or more user-specific parameters of a user playing a video game application (“As will be described, a system described herein may access one or more music streaming services of a user. The system may obtain information indicative of musical preferences of the user, such as a listening history, playlists created or subscribed to by the user, and so on. The system may then determine a style or genre preference of the user. Based on this genre preference, the system may then utilize machine learning techniques to generate music for a particular electronic game which comports with this genre preference”, [0011]; see also [0032]); 

receive one or more indications of a real-time scenario of the user playing the video game application (“In this way, as the user plays the electronic game, the electronic game may adjust the music being output to the user. As will be described below, this adjustment may optionally be based on a current game state associated with the electronic game. A game state may represent game information (e.g., information for which the electronic game monitors), such as information associated with a progress of the user, current actions being performed by the user, upcoming events to be triggered, and so on. For example, the electronic game may trigger the output of certain music based on the user collecting a particular class of item”, [0009]; see also [0038]); 

generate a non-deterministic music mix by combining the plurality of pre- recorded music stems based on the one or more user-specific parameters and the one or more indications of the real-time scenario; and cause the non-deterministic music mix to be an audio output for the user playing the video game application in real-time (“To generate the music, the system may access musical cues for the particular electronic game. For example, the musical cues may be created for use in the electronic game and may be indicative of a particular in-game context. An example musical cue may indicate a particular theme, motif, melody, and so on. In some embodiments, a musical cue may indicate a particular emotion or feeling to be achieved from the generated music. These musical cues may be created by a game composer or by a machine learning model. The system may generate music based on musical cues. For example, if a musical cue indicates a particular melody, then the system may generate music based on the melody and a genre preference for a user. As another example, if a musical cue indicates a particular emotion (e.g., happiness), then the system may generate music based on the emotion and genre preference. Therefore, the generated music may be based on specific musical cues, but adjusted for each user based on the user's empirically determined genre preferences”, [0012]; “As described above, this music may be generated utilizing machine learning models, for example in substantially real-time as the user plays an electronic game. Therefore, the music may optionally be generated such that it varies between uses. For example, a user may play a first-person game and reach a certain point within the game. Each time the user reaches this point, and absent the techniques described herein, the electronic game may output a same, or similar, portion of music (e.g., pre-recorded music). In contrast, the system may generate distinct music each time the user reaches the point. Advantageously, the distinct music may be in conformance with the user's genre preference and the musical cue associated with reaching the point”, [0013]; “As will be described in more detail below, with respect to FIG. 2, the music personalization and generation system 100 may then generate personalized music 102 for the user. In embodiments in which the musical cue comprises a melody, theme, snippet of audio, the system 100 may generate music which expands upon the musical cue and is based on the style preference of the user. The musical cue may optionally be monophonic, such as melody line. The system 100 may utilize this melody line to generate complex polyphonic music. For example, the melody line may be provided to a neural network. The neural network may optionally be a sequence model, such as a recurrent neural network utilizing long short-term memory (LSTM) units. The neural network may thus generate music based on probabilistically determining music which best fits the melody line”, [0057]).
Regarding claim 2, Kolen discloses the one or more user-specific parameters comprise the user’s player profile, the user’s player interest, the user’s player performance, an adjustment of game controls, a number of viewers, a popularity of the user’s player, and a native language of the user ([0011]).
Regarding claim 3, Kolen discloses the one or more indications of the real- time scenario comprise a storyline of the user’s player, one or more scene elements, and one or more game scene characteristics ([0009]).
Regarding claim 4, Kolen discloses the machine learning engine is a trained neural network, and wherein the trained neural network is updated based on one or more feedback indicators from the user (“AT block 508, the user device receives personalized music. The particular system (e.g., the system 100) may generate personalized music, and provide it for output by eh user device. In some embodiments, the user device may generate the personalized music. In some embodiments, the user device may store (e.g., cache) previously received personalized music. In these embodiments, the user device may identify whether a user's listening history has changed greater than a threshold since the personalized music was received. For example, the user device may access one or more music streaming platforms. As another example, the user device may cause the particular system to access the music streaming platforms. Upon access, the current listening history may be compared to prior listening history. If the listening history is different according to one or more measures, the system may generate new personalized music. If the listening history is not different, the user device may utilize the stored personalized music”, [0090]).
Claims 8-11 are directed to the method performed the system of claims 1-4 respectively and are rejected for the same reasons as claims 1-4 respectively.
Regarding claim 15, Kolen discloses a system comprising:  a machine learning engine configured to: receive one or more user-specific parameters of a user playing a video game application ([0011]; [0032]); 

receive one or more indications of a real-time scenario of the user playing the video game application ([0009];  [0038]); 

generate a mixing array of weights based on the one or more user-specific parameters and the one or more indications of the real-time scenario; and an audio mixing engine configured to: generate a non-deterministic music mix by applying the mixing array of weights to a plurality of pre-recorded music stems; and cause the non-deterministic music mix to be an audio output for the user playing the video game application in real-time ([0012], [0013], [0057]).
Regarding claim 16, Kolen discloses the one or more user-specific parameters comprise the user’s player profile, the user’s player interest, the user’s player performance, an adjustment of game controls, a number of viewers, a popularity of the user’s player, and a native language of the user ([0011]).
Regarding claim 17, Kolen discloses the one or more indications of the real- time scenario comprise a storyline of the user’s player, one or more scene elements, and one or more game scene characteristics ([0009]).
Regarding claim 18, Kolen discloses the machine learning engine is a trained neural network, and wherein the trained neural network is updated based on one or more feedback indicators from the user ([0090]).
Allowable Subject Matter
Claims 5-7, 12-14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715